 
Exhibit  10.7

SERVICES AGREEMENT
 
This Services Agreement (Agreement) is entered into by and between The Board of
Governors of The Colorado State University System, acting by and through
Colorado State University, an institution of higher education of the State of
Colorado ("University"), and Apro Bio Pharmaceutical, a Corporation organized
under the laws of the state of Colorado, with a place of business located at
5350 S. Roslyn Street, Suite 300, Greenwood Village, Colorado 80111 ("Client").
 
NOW THEREFORE, in consideration of the above and the mutual promises contained
herein, the parties agree as follows:
 
 
 
1.
Independent Contractors. It is understood and agreed by the parties that the
University is an independent contractor with respect to the Client and that this
Agreement is not intended and shall not be construed to create an
employer/employee or a joint venture relationship between the  University and
the Client. The University shall be free from the direction and control of the
Client in the performance of the University's obligations under this Agreement,
except that the Client may indicate specifications, standards requirements and
deliverables for satisfaction of the University's obligations under this
Agreement.

 
 
2.
Term. This Agreement shall be effective upon execution by both parties
("Effective Date") and shall terminate 1 year from the Effective Date, unless
sooner terminated as provided herein or extended by written agreement of the
parties.

 
 
3.
Scope of Work. The University agrees to perform the services described in the
Scope of Work attached hereto (the "Services") and made a part hereof as Exhibit
A, under the direction and supervision of the Principal Investigator, Dr. Diane
Ordway-Rodriguez.

 
 
4.
Payment. The Client agrees to pay the University for the Services performed
under this Agreement in a fixed price amount of $38,929 payable 50% upon
execution; 40% at mid-project; 10% upon University's submission of the final
report.

 
 
5.
Ownership of Information. At all times during and following the term of this
Agreement, including any extensions or renewals hereof, all records, information
and data provided to the University by the Client or developed during the
performance of the Services under this Agreement by the University and/or the
Client ("Project Records") shall be and remain the sole property of the Client.
Upon the Client's request and at Client's expense the University and the
Principal Investigator shall execute any documents needed in order to perfect
the ownership title of all Project Records. Except as provided in paragraph 7 of
this Agreement, any Project Records shall be provided to or returned to the
Client upon request after termination of this Agreement.

 
 
6.
Reporting Requirements.

 
6.1 The University agrees that all Project Records as defined in the Scope of
Work or detailed description thereof shall be made available to Client at any
reasonable time, subject to the reporting requirements set forth in the Scope of
Work.
 
6.2 Client shall have the right to audit the records of the University related
to the Services performed under this Agreement, during normal business hours and
upon reasonable notice to University. Such audit may include the financial
records of University relating to the Services. University shall reasonably
cooperate with Client in satisfying any requirement or order


 
Page 1 of 6

--------------------------------------------------------------------------------

 


issued by any governmental agency or court, including but not limited to the
inspection of University's records or facility.
 
 
 
7.
Confidentiality.

 
7.1 Each party has certain documents, data, information, and methodologies that
are confidential and proprietary to that party ("Confidential Information").
Confidential Information of the Client shall also include any information
developed or produced as part of the Services performed under the Scope of Work.
During the term of this Agreement, either party may, as the "Disclosing Party,"
disclose its Confidential Information to the other party (the "Recipient"), in
writing, visually, or orally. Recipient shall receive and use the Confidential
Information for the sole purpose of the performance of this Agreement, and for
no other purpose (except as may be specifically authorized by the Disclosing
Party, in writing). Recipient agrees not to make use of the Confidential
Information except for such Services and agrees not to disclose the Confidential
Information to any third party or parties without the prior written consent of
the Disclosing Party.
 
7.2 Recipient shall use its reasonable best efforts to preserve the
confidentiality of the Confidential Information (using the same or similar
protections as it would as if the Confidential Information were Recipient's own,
and in any event, not less than reasonable care). Recipient shall obligate its
affiliates with access to any portion of the Confidential Information to protect
the proprietary nature of the Confidential Information.
 
7.3 "Confidential Information" shall not include, and Recipient shall have no
obligation to refrain from disclosing or using, information which:
 
7.3.1 is generally available to the public at the time of this Agreement;
 
7.3.2 becomes part of the public domain or publicly known or available by
publication or otherwise, not through any unauthorized act or omission of
Recipient;
 
7.3.3 is lawfully disclosed to the Recipient by third parties without breaching
any obligation of non-use or confidentiality;
 
7.3.4 has been independently developed by persons in Recipient's employ or
otherwise who have no contact with Confidential Information, as proven with
written records; or
 
7.3.5 is required to be disclosed by law; provided that, in the event that
Recipient is required to disclose Confidential Information under this subsection
7.3.5, it will promptly notify the Disclosing Party, and the Disclosing Party
may, at its sole discretion and expense, initiate legal action to prevent, limit
or condition such disclosure.
 
7.3.6 no portion of Client's Information shall be construed as coming within
exceptions 7.3.1 to 7.3.4, solely on the basis that more generalized information
embracing such portion of Client's Information falls within any of the
exceptions or on the basis that elements of such portion of the Client's
Information are independently within any of the exceptions.
 
7.4 Notwithstanding any other provision of this Agreement, a party may retain
one copy of the other party's Confidential Information in its confidential
files, for the sole purpose of establishing compliance with the terms hereof.


 
Page 2 of 6

--------------------------------------------------------------------------------

 


 
8.
Publication. The University, as a state institution of higher education, engages
only in research that is compatible, consistent, and beneficial to its academic
role and mission. Therefore, significant results of research activities must be
reasonably available for publication. The parties acknowledge that the
University shall have the right to publish results. The University agrees,
however, that during the term of this Agreement and for 6 months thereafter, the
Sponsor shall have 60 days to review and comment on any proposed publication. In
addition, the University agrees to delays, upon the Client's request, such
publication(s) to the extent reasonable to permit the Client to file U.S. and
foreign patent applications comprising the results. The University further
agrees that any proprietary information supplied to it by the Sponsor during the
course of research performed by the University will not be included in any
published material without prior approval by the Sponsor.

 
 
9.
Equipment. Unless otherwise provided in the Scope of Work or in a writing signed
by the parties, all equipment purchased with funds provided under this Agreement
for use in connection with this Agreement shall be the property of the
University, and shall be dedicated to providing Services under this Agreement
while this Agreement is in effect.

 
 
10.
Liability; Insurance. Each party hereto agrees to be responsible for its own
wrongful or negligent acts or omissions, or those of its officers, agents, or
employees to the full extent allowed by law. Liability of the University is at
all times herein strictly limited and controlled by the provisions of the
Colorado government Immunity Act, C.R.S. secs. 24-10-101, et seq. as now or
hereafter amended. Nothing in this Agreement shall be construed as a waiver of
the protections of said Act. During the term hereof each party represents that
it maintains general liability insurance covering itself and its employees in
the performance of this contract, in an aggregate amount of not less than one
million dollars ($1,000,000.00), all or part of which may be self-insured. A
party will furnish the other party a certificate evidencing such insurance upon
written request.

 
 
11.
Exclusive Warranty; Disclaimer. University warrants that all deliverables
provided under this Agreement will be provided substantially in accordance with
the Scope of Work and/or written protocol provided by Client. All other
warranties, express and implied, are hereby expressly disclaimed INCLUDING
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE. University
shall not be liable for any indirect, special, incidental, consequential or
punitive loss or damage of any kind, including but not limited to lost profits
(regardless of whether or not University knows or should know of the possibility
of such loss or damages). The liability of either party under this Agreement
shall not exceed the amount paid or payable to the University under this
Agreement.

 
 
12.
Use of Tradenames and Service Marks. Neither party obtains by this Agreement any
right, title, or interest in, or any right to reproduce or to use for any
purpose, the name, tradenames, trade- or service marks, or logos (the "Marks"),
or the copyrights of the other party. Neither party will include the name of the
other party or of any employee of that party in any advertising, sales
promotion, or other publicity matter without the prior written approval of that
other party. In the case of the University, prior written approval is required
from the University Vice President for Research. In the case of the Client,
prior written approval is required from an authorized representative of the
Client.

 
 
13.
Termination. Either party may terminate this Agreement, without cause, upon not
less



 
Page 3 of 6

--------------------------------------------------------------------------------

 


than sixty (60) days' written notice, given in accordance with the Notice
provisions of this Agreement. Termination of this Agreement shall not relieve a
party from its obligations incurred prior to the termination date. Upon early
termination of this Agreement by Client, except in the case of a material breach
by University, Client shall pay all costs accrued by University as of the date
of termination including non-cancelable obligations for the term of this
Agreement, which shall include all appointments of staff incurred prior to the
effective date of the termination. University shall exert its best efforts to
limit or terminate any outstanding financial commitments for which Client is to
be liable. University shall furnish, within ninety (90) days of the effective
termination, a final report of all costs incurred and all funds received and
shall reimburse Client for payments which may have been advanced in excess of
total costs incurred with no further obligations to Client.
 
Any Confidential Information disclosed during the term of this Agreement
(including any extensions hereof) shall be subject to Section 7 for a period of
three (3) years from the date of disclosure irrespective of any termination of
this Agreement.
 
 
14.
Default. A party will be considered in default of its obligations under this
Agreement if such party should fail to observe, to comply with, or to perform
any term, condition, or covenant contained in this Contract and such failure
continues for thirty (30) days after the non-defaulting party gives the
defaulting party written notice thereof. In the event of default, the
non-defaulting party, upon written notice to the defaulting party, may terminate
this Contract as of the date specified in the notice, and may seek such other
and further relief as may be provided by law. Notwithstanding the foregoing, in
the event of a breach or threatened breach of paragraph 7 orl 1 of this
Agreement, the non-defaulting party may terminate the Agreement immediately
without affording the defaulting party the opportunity to cure, and may seek an
injunction or restraining order as required to prevent unauthorized disclosures
of Confidential Information or unauthorized use of its Marks or copyrights.

 
 
15.
Notices. All notices and other correspondence related to this Agreement shall be
in writing and shall be effective when delivered by: (i) certified mail with
return receipt, (ii) hand delivery with signature or delivery receipt provided
by a third party courier service (such as FedEx, UPS, etc.), (iii) fax
transmission if verification of receipt is obtained, or (iv) email with return
receipt, to the designated representative of the party as indicated below. A
party may change its designated representative for notice purposes at any time
by written notice to the other party. The initial representatives of the parties
are as follows:

 
To University:
 
Chris Getzelman
Office of Sponsored Programs
Campus Delivery 2002
Colorado State University
Fort Collins, CO 80523-2002
 
Tele: 970-491-0439
 
Fax: 970-491-6147
Chris.getzelman research.colOstate.edu
 
Page 4 of 6

--------------------------------------------------------------------------------


 
A copy of any notice concerning a
breach, alleged breach, or dispute
arising under this Agreement shall also be sent to:
 
Office of the General Counsel
01 Administration Building
0006 Campus Delivery
Colorado State University
Fort Collins, CO 80523-0006
Tel: 970-491-6270


To Client:
 
David Olson
Apro Bio Pharmaceutical
5350 S. Roslyn Street
Suite 300
Greenwood Village, Colorado 80111


 
Page 5 of 6

--------------------------------------------------------------------------------

 
 
 
 
16.
Legal Authority. Each party to this Agreement warrants that it possesses the
legal authority to enter into this agreement and that it has taken all actions
required by its procedures, bylaws, and/or applicable law to exercise that
authority, and to lawfully authorize its undersigned signatory to execute this
agreement and to bind it to its terms. The person(s) executing this agreement on
behalf of a party warrant(s) that such person(s) have full authorization to
execute this agreement. This Agreement shall not be binding upon Colorado State
University, its governing board or the State of Colorado unless signed by the
University Vice-President for Research or his/her authorized delegate.

 
 
17.
Entire Agreement. This Agreement constitutes the entire agreement between the
parties, and supersedes any previous contracts, understandings, or agreements of
the parties, whether verbal or written, concerning the subject matter of this
Agreement.

 
 
18.
Amendment. No amendment to this Agreement shall be valid unless it is made in a
writing signed by the authorized representatives of the parties.

 
 
19.
Severability. In the event that any provision of this Agreement is held
unenforceable for any reason, the remaining provisions of this Agreement shall
remain in full force and effect.

 
 
20.
Governing Law, Jurisdiction and Venue. This Agreement shall be governed by and
construed under the laws of the State of Colorado. Any claim arising under this
Agreement shall be filed and tried in the District Court, City and County of
Denver, State of Colorado.

 
 
21.
Assignment. This Agreement shall not be assigned without the prior written
consent of the other party, which consent shall not be unreasonably withheld or
delayed, provided however, such consent shall not be required in the case of a
sale or transfer to a third party of all or substantially all of a Party's
business. Subject to the foregoing, this Agreement shall inure to the benefit of
and be binding on the successors and permitted assigns of the parties.

 
IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
written below.



The Board of Governors of the Colorado
State University System, acting by
and through Colorado State University:
 
Client
(LJ) By: /s/ Lynn Johnson
Name: Lynn Johnson
Title:  Director, Special Programs
By: /s/David C. Olson
Name: David Olson
Title: President and CEO
   
Date: 5/23/07
Date:  6/18/07

 
 


 
Page 6 of 6


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


 
 